Citation Nr: 9905682	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The veteran had active service from March 1976 to March 1979 
and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for depression.  In March 1995, the veteran's 
claims file was transferred to the St. Louis, Missouri, VARO 
for further adjudication.

In March 1997, the Board remanded the veteran's claim for 
further development to include obtaining VA treatment and 
examination records.  


FINDING OF FACT

The veteran does not have a current diagnosis of an acquired 
psychiatric disorder, including depression. 


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In February 1977, the veteran's service medical records 
indicated that the veteran was having difficulty with 
authority and authority figures and was exhibiting rebellious 
behavior.  The examiner noted that he was having difficulty 
getting long with other people and indicated a diagnosis of 
passive-aggressive personality.  The veteran's separation 
medical examination, dated in March 1979, indicated no 
psychiatric abnormalities.  

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation, dated in May 1991, the veteran indicated that he 
did not have any recurrent thoughts about his experiences 
during Desert Shield/Storm and that he only had trouble 
sleeping secondary to back pain.  His redeployment medical 
examination, dated in May 1991 indicated no psychiatric 
abnormalities.  On a report of medical history, completed on 
the same day, the veteran reported no history of depression 
or excessive worry, loss of memory, or nervous trouble of any 
kind.  

In June 1991, the veteran filed an initial claim for VA 
benefits for service connection for a back injury and a right 
finger injury.  

A VA outpatient treatment record, dated in October 1993, 
indicated that the veteran felt tired often for the previous 
two months.  The examiner indicated an impression of 
tiredness, of unknown etiology.  

In February 1994, the veteran filed a claim for VA benefits 
for service connection for depression and residuals of 
exposure to multiple chemicals in the Persian Gulf.  Also in 
February 1994, a Persian Gulf Registry examination was 
conducted.  The veteran indicated that he began to experience 
fatigue in 1991 after returning from the Gulf War.  He 
indicated that he might have lost his job in December 1993 
due to his lack of "get up and go."  He stated that he had 
a short temper and was irritable.  The veteran reported that 
he had been seen by a psychiatrist and was informed that he 
had an emotional problem and depression.  The veteran also 
stated that he had trouble sleeping and began to have 
recurrent headaches in 1993.  The examiner indicated 
assessments of fatigue and insomnia, of unknown etiology, and 
headaches.  The examiner noted that a psychiatric and 
neurologic consultation was scheduled.  

In his notice of disagreement, received in March 1995, the 
veteran indicated that he disagreed with the denial of 
service connection for a nervous condition.  In his VA Form 
9, substantive appeal, received in June 1995, the veteran 
stated that less than a month after discharge from service in 
May 1991 he was treated at the VA Medical Center (MC) in 
Houston, Texas, for depression.  

In March 1997, the Board remanded the veteran's claim for 
further development to include obtaining treatment records 
identified by the veteran in his substantive appeal and the 
psychiatric and neurologic consultation reports referred to 
in the February 1994 examination.  The Board also requested 
any other records of treatment for psychiatric disorders, 
which were not already of record.  

In a statement received in June 1997, the veteran confirmed 
that he could identify no other health care providers.  

The VAMC in Houston confirmed that Persian Gulf examinations 
were scheduled in December 1993 and January 1994, for which 
the veteran did not appear.  The veteran also failed to 
attend a psychiatric examination in February 1994, and a 
neurology examination in February 1994.  The record does 
contain the report of a neurology examination for the Persian 
Gulf Registry, dated in July 1994.  The veteran indicated 
difficulty sleeping.  The examiner indicated an impression of 
headaches, probably tension in type.  He further stated that 
the physical findings combined with the veteran's history of 
insomnia and increased stress, suggested tension or muscle 
contraction headaches.  The examiner indicated that the 
veteran's neurologic examination was normal.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has not shown a current 
psychiatric disorder.  The veteran failed to attend a 
psychiatric evaluation at the VAMC in February 1994.  At the 
February 1994 Persian Gulf Registry examination, the examiner 
indicated assessments of fatigue and insomnia, of unknown 
etiology, but did not indicate any opinion as to depression.  
The veteran reported, both at the February 1994 examination 
and in his June 1995 substantive appeal, that he had been 
treated at the VAMC for depression.  The RO has requested and 
received the records from the VAMC and no diagnosis of 
depression was indicated.  An outpatient treatment record in 
October 1993 indicated an impression of tiredness, of unknown 
etiology, but did not indicate any opinion as to depression.  
The Court has recognized that the statement of a veteran as 
to what a doctor told him is insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
There is no competent medical evidence that the veteran 
suffers from any current psychiatric disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition, there is no evidence of inservice occurrence of 
any psychiatric disorder, including depression, or evidence 
that such was manifest to a compensable degree within the 
initial post-service year presumptive period.  The veteran's 
separation medical examination in May 1991 indicated no 
psychiatric abnormalities, and the veteran reported no 
psychiatric problems on his report of medical history.  
Without probative evidence of inservice occurrence and 
evidence of a current psychiatric disability, the veteran's 
claim for service connection for a psychiatric disorder, 
including depression, is not well grounded.  See Epps, 126 
F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. at 225.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

